Case 1:19-cv-00696-RJD-RLM Document 41 Filed 04/30/21 Page 1 of 1 PageID #: 142




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------- x
 CARINE BRETOUS,

                           Plaintiff,
                                                                     ORDER
                 - against -
                                                                     Case No. 19-CV-696 (RJD) (RLM)
 THE PAVILLION AT QUEENS FOR
 REHABILITATION AND NURSING,

                            Defendant.
 -------------------------------------------------------- x
 DEARIE, District Judge

         It is most unfortunate that good-faith efforts to resolve this matter have been placed in

 jeopardy by Plaintiff’s unexpected rejection of a settlement arrived at with all counsel’s

 participation and apparent agreement. The Court appreciates the frustration of Defendant’s

 counsel and at the same time concludes that Plaintiff’s rejection of the agreement no doubt

 results from a misunderstanding of select settlement provisions oftentimes standard in similar

 agreements. It is not the Court’s responsibility to advise litigants, but the Court does urge

 Plaintiff, with the guidance of her counsel, to consider seriously the current position.

         Further, with full appreciation of the positions of the parties, and in conformity with the

 spirit—if not the letter—of New York General Obligations Law § 5-336, the Court considers it

 appropriate to decline to enforce the settlement at this time. Plaintiff is given until close of

 business on May 14, 2021, to consider her position. Unless resolved, the case will be placed on

 the ready-trial calendar at the earliest practical date.

 SO ORDERED.

 Dated: Brooklyn, New York                                    /s/ Raymond J. Dearie______
        April 30, 2021                                        RAYMOND J. DEARIE
                                                              United States District Judge
